                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-CV-366-D


TIIE UNITED STATES OF AMERICA,               )
                                             )
                              Plaintiff,     )
                                             )
                    v.                       )                         ORDER
                                             )
LARRY DARNELL mLL, JR.,                      )
mLLBOY'S ENTERTAINMENT,                      )
alk/a LARRY mLL- mLLBOY'S                    )
ENTERTAINMENT, d/b/a                         )
mLL'S TAX SERVICE, and                       )
CRYSTAL DENISE DICKENS,                      )
                                             )
                              Defendants. )


       The scheduling order in this action set a deadline for concluding discovery on or before

August 10,2018, and a motions deadline of September 7, 2018. See [D.E. 27]. OnApril6, 2018,

defendant Hill filed a "Motion in opposition to U.S. Response to Movants Request For Admissions"

[D.E. 31 ], which the court construes as a motion to compel. On April 16, 2018, plaintiff filed a

response in opposition [D.E. 32]. The court has reviewed the requests for admission contained in

the motion to compel under the governing standard. See Fed. R. Civ. P. 26; Herbertv. Lando, 441

U.S. 153, 177 (1979); Hickman v. Taylor, 329 U.S. 495, 507 (1947); Lone Star Steakhouse &

Saloon. me. v. Alpha ofVa., me., 43 F.3d 922, 929 (4th Cir. 1995); Erdmann v. Preferred Researc~

me., 852 F.2d 788, 792 (4th Cir. 1988); LaRouche v. Nat'l Broad. Co., 780 F.2d 1134, 1139 (4th
Cir. 1986); Ralston Purina Co. v. McFarland, 550 F.2d 967, 973 (4th Cir. 1977). Hill's requests

for admission are frivolous. See, e.g., United States v. Howard, No. CV 07-620 TUC DCB(HCE),

2008 WL 4471333, at *10--11 (D. Ariz. June 25, 2008) (impublished), re_port and recommendation
adop~     2008 WL 3200768 (D. Ariz. Aug. 6, 2008) (unpublished). Thus, the court denies the

motion to compel.

        On July 16, 2018, plaintiff :filed a motion for partial summary judgment [D.E. 36]. On

August 2, 2018, Hill :filed a declaration pursuant to Federal Rule of Civil Procedure 56(d) [D.E. 42].

Hill asserts that he "has received no discovery that he asked for or a response stating the discovery

is not in the possession of the moving party." ld. at 2. The court directs plaintiff to :file a response
                          I
to the declaration on or before November 16, 2018, which fully describes any discovery requests

plaintiff received from Hill and any discovery plaintiff has produced to Hill. Hill shall have until

November 30, 2018, to :file a reply. There will be no extension of these deadlines. The court stays

Hill's deadline for responding to plaintiff's motion for summary judgment pending the resolution

of Hill's Rule 56(d) declaration.

        In sum, the court DENIES plaintiff's motion to compel [D.E" 31 ], and DIRECTS the parties

to :file responses to this order.

        SO ORDERED. This .so day of October 2018.




                                                   2
